 8:19-cv-00153-RGK-PRSE Doc # 46 Filed: 12/04/20 Page 1 of 2 - Page ID # 619




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DAVID IVEY,

                   Petitioner,                             8:19CV153

      vs.
                                               MEMORANDUM AND ORDER
ASHLEY SACRISTE,

                   Respondent.


      Before the court is Petitioner’s Motion for Leave to Appeal In Forma
Pauperis. (Filing 44.) Petitioner is currently confined at the Lincoln Regional
Center (“LRC”). Petitioner states that he is not currently receiving any
employment income, but he did receive a “covid stimulus check for $1200 in
April” (Id. at CM/ECF p. 1.) Petitioner states that he has approximately $10,000 in
cash or in a checking or savings account, and he filed a copy of his “Trust Fund
Statement” from the LRC which confirms an account balance of $10,060.54 as of
September 30, 2020. (Filing 45.) He describes an outstanding student loan debt of
approximately $20,000 but does not otherwise specify any regular monthly
expenses that would prohibit him from paying the relatively modest filing fee
associated with filing an appeal in federal court. Therefore,

      IT IS ORDERED that:

       1.    Petitioner’s Motion for Leave to Appeal In Forma Pauperis (filing 44)
is denied.

       2.     Petitioner shall pay the $505.00 appellate filing fee within 30 days of
the date of this order.
 8:19-cv-00153-RGK-PRSE Doc # 46 Filed: 12/04/20 Page 2 of 2 - Page ID # 620




       3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: January 4, 2021: deadline for
Petitioner to pay $505.00 appellate filing fee.

      Dated this 4th day of December, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       2
